 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                             2:14-MC-00152-TLN-CKD
13                 Plaintiff,
                                                           STIPULATION AND ORDER
14                 v.                                      EXTENDING TIME FOR FILING
                                                           A COMPLAINT FOR FORFEITURE
15   APPROXIMATELY $30,000.00 IN U.S.                      AND/OR TO OBTAIN AN INDICTMENT
     CURRENCY,                                             ALLEGING FORFEITURE
16
                   Defendant
17

18          It is hereby stipulated by and between the United States of America and claimants Juber Flores-

19 Suarez (“claimants” or “Flores-Suarez”) and Rafael Martinez-Suarez (“claimants” or “Martinez-

20 Suarez”), by and through their respective counsel, as follows:

21          1.     On or about September 29, 2014, claimants Juber Flores-Suarez and Rafael Martinez-

22 Suarez filed claims, in the administrative forfeiture proceedings, with the Drug Enforcement

23 Administration with respect to the Approximately $30,000.00 in U.S. Currency (hereafter “defendant

24 currency”), which was seized on June 9, 2014.

25          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

26 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

27 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

28 other than the claimant has filed a claim to the defendant currency as required by law in the
                                                        1
                                                                    Stipulation to Extend Time to File Complaint
 1 administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 6 the parties. That deadline was December 26, 2014.

 7          4.      By Stipulation and Order filed December 24, 2014, the parties stipulated to extend to

 8 February 24, 2015, the time in which the United States is required to file a civil complaint for forfeiture

 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          5.      By Stipulation and Order filed February 23, 2015, the parties stipulated to extend to

12 April 25, 2015, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15          6.      By Stipulation and Order filed April 20, 2015, the parties stipulated to extend to June 24,

16 2015, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19          7.      By Stipulation and Order filed June 26, 2015, the parties stipulated to extend to

20 September 22, 2015, the time in which the United States is required to file a civil complaint for

21 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

22 currency is subject to forfeiture.

23          8.      By Stipulation and Order filed September 21, 2015, the parties stipulated to extend to

24 November 20, 2015, the time in which the United States is required to file a civil complaint for

25 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

26 currency is subject to forfeiture.

27          9.      By Stipulation and Order filed November 20, 2015, the parties stipulated to extend to

28 January 19, 2016, the time in which the United States is required to file a civil complaint for forfeiture
                                                      2
                                                                     Stipulation to Extend Time to File Complaint
 1 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 2 subject to forfeiture.

 3          10.     By Stipulation and Order filed January 19, 2016, the parties stipulated to extend to

 4 March 18, 2016, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          11.     By Stipulation and Order filed March 15, 2016, the parties stipulated to extend to May

 8 17, 2016, the time in which the United States is required to file a civil complaint for forfeiture against

 9 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          12.     By Stipulation and Order filed May 16, 2016, the parties stipulated to extend to June 16,

12 2016, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          13.     By Stipulation and Order filed July 22, 2016, the parties stipulated to extend to August

16 15, 2016, the time in which the United States is required to file a civil complaint for forfeiture against

17 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19          14.     By Stipulation and Order filed August 12, 2016, the parties stipulated to extend to

20 September 15, 2016, the time in which the United States is required to file a civil complaint for

21 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

22 currency is subject to forfeiture.

23          15.     By Stipulation and Order filed September 9, 2016, the parties stipulated to extend to

24 October 14, 2016, the time in which the United States is required to file a civil complaint for forfeiture

25 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

26 subject to forfeiture.

27          16.     By Stipulation and Order filed October 18, 2016, the parties stipulated to extend to

28 January 12, 2017, the time in which the United States is required to file a civil complaint for forfeiture
                                                      3
                                                                     Stipulation to Extend Time to File Complaint
 1 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 2 subject to forfeiture.

 3          17.     By Stipulation and Order filed January 6, 2017, the parties stipulated to extend to March

 4 13, 2017, the time in which the United States is required to file a civil complaint for forfeiture against

 5 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          18.     By Stipulation and Order filed March 8, 2017, the parties stipulated to extend to June 12,

 8 2017, the time in which the United States is required to file a civil complaint for forfeiture against the

 9 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

10 forfeiture.

11          19.     By Stipulation and Order filed June 1, 2017, the parties stipulated to extend to

12 September 11, 2017, the time in which the United States is required to file a civil complaint for

13 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

14 currency is subject to forfeiture.

15          20.     By Stipulation and Order filed September 12, 2017, the parties stipulated to extend to

16 November 10, 2017, the time in which the United States is required to file a civil complaint for

17 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

18 currency is subject to forfeiture.

19          21.     By Stipulation and Order filed November 7, 2017, the parties stipulated to extend to

20 December 11, 2017, the time in which the United States is required to file a civil complaint for

21 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

22 currency is subject to forfeiture.

23          22.     By Stipulation and Order filed December 11, 2017, the parties stipulated to extend to

24 January 11, 2018, the time in which the United States is required to file a civil complaint for forfeiture

25 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

26 subject to forfeiture.

27          23.     By Stipulation and Order filed January 10, 2018, the parties stipulated to extend to

28 February 12, 2018, the time in which the United States is required to file a civil complaint for forfeiture
                                                     4
                                                                     Stipulation to Extend Time to File Complaint
 1 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 2 subject to forfeiture.

 3          24.     By Stipulation and Order filed February 12, 2018, the parties stipulated to extend to

 4 March 12, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          25.     By Stipulation and Order filed March 14, 2018, the parties stipulated to extend to March

 8 May 11, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          26.     By Stipulation and Order filed May 14, 2018, the parties stipulated to extend to July 10,

12 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

14 forfeiture.

15          27.     By Stipulation and Order filed July 2, 2018, the parties stipulated to extend to September

16 10, 2018, the time in which the United States is required to file a civil complaint for forfeiture against

17 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19          28.     By Stipulation and Order filed September 11, 2018, the parties stipulated to extend to

20 November 9, 2018, the time in which the United States is required to file a civil complaint for forfeiture

21 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

22 subject to forfeiture.

23          29.     By Stipulation and Order filed October 24, 2018, the parties stipulated to extend to

24 February 7, 2019, the time in which the United States is required to file a civil complaint for forfeiture

25 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

26 subject to forfeiture.

27          30.     By Stipulation and Order filed February 5, 2019, the parties stipulated to extend to May

28 8, 2019, the time in which the United States is required to file a civil complaint for forfeiture against
                                                       5
                                                                     Stipulation to Extend Time to File Complaint
 1 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 2 forfeiture.

 3          31.     By Stipulation and Order filed May 7, 2019, the parties stipulated to extend to August 6,

 4 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          32.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 8 extend to November 4, 2019, the time in which the United States is required to file a civil complaint for

 9 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

10 currency is subject to forfeiture.

11          33.     Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to November 4, 2019.

14    Dated:      7/30/2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
15
                                                             /s/ Kevin C. Khasigian
16                                                           KEVIN C. KHASIGIAN
                                                             Assistant U.S. Attorney
17

18
      Dated:      7/29/2019                                  /s/ Brett A. Purtzer
19                                                           BRETT A. PURTZER
                                                             Attorney for Claimants Juber Flores-Suarez &
20                                                           Rafael Martinez-Suarez

21                                                           Authorized via email

22          IT IS SO ORDERED.

23 Dated: July 30, 2019

24

25                                                      Troy L. Nunley
                                                        United States District Judge
26

27

28
                                                         6
                                                                      Stipulation to Extend Time to File Complaint
